by defendant from (1) a judgment of the Supreme Court, Kings County (Broomer, J.), rendered June 24, 1983, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence, and (2) an amended judgment of the same court, also rendered June 24, 1983, adjudicating him in violation of probation, and imposing sentence. The appeals bring up for review the denial, after a hearing, of defendant’s motion to suppress statements.
*733Judgment and amended judgment affirmed.
The record discloses that defendant’s arrest was supported by probable cause. Moreover, the hearing court did not err in concluding that, under the circumstances, defendant had knowingly and voluntarily waived his right to remain silent before making statements to the police (see, North Carolina v Butler, 441 US 369, 373). At trial, defendant’s guilt under indictment No. 1565/82 was overwhelmingly established (see, People v Malizia, 62 NY2d 755, 757, cert denied — US —, 105 S Ct 327; People v Contes, 60 NY2d 620).
Defendant further contends that he was improperly adjudicated a second felony offender because, upon entering his plea to the predicate felony, he was not informed during the allocution of his right to remain silent. The sentencing court at bar, however, properly determined that defendant had knowingly and voluntarily pleaded guilty to the predicate felony (see, People v Harris, 61 NY2d 9). We have reviewed defendant’s other claims and find them to be either unpreserved or without merit. Lazer, J. P., Mangano, Brown and Lawrence, JJ., concur.